Exhibit 10.2

FIFTH AMENDMENT TO AGREEMENT OF SUBLEASE (NYT)

By and Between

42ND ST. DEVELOPMENT PROJECT, INC.,

as Landlord

and

620 EIGHTH NYT (NY) LIMITED PARTNERSHIP,

as Tenant

Premises:

Block: 1012

Lots: 1001, 1003, and 1009 through 1035 (formerly part of Lot 1)

Address

620-628 8th Avenue

263-267 and 241-261 West 40th Street

242-244 West 41st Street

231-235 West 40th Street

248-256, 260-262 and 268 West 41st Street

634 and 630-632 8th Avenue

Borough of Manhattan

County, City and State of New York

RECORD AND RETURN TO:

DLA Piper LLP (US)

1251 Avenue of the Americas

New York, New York 10020

Attention: Marc Hurel, Esq.



--------------------------------------------------------------------------------

FIFTH AMENDMENT TO AGREEMENT OF SUBLEASE (NYT)

THIS FIFTH AMENDMENT TO AGREEMENT OF SUBLEASE (NYT) (this “Amendment”) is made
as of the 31 day of August, 2009, by and between 42ND ST. DEVELOPMENT PROJECT,
INC. (“42DP”), a subsidiary of New York State Urban Development Corporation
(“UDC”) d/b/a Empire State Development Corporation (“ESDC”), a corporate
governmental agency of the State of New York constituting a political
subdivision and public benefit corporation, having an office at 633 Third
Avenue, 33rd floor, New York, New York 10017, as landlord (in such capacity,
“Landlord”), and 620 EIGHTH NYT (NY) LIMITED PARTNERSHIP, a Delaware limited
partnership, having an office address at c/o W.P. Carey & Co. LLC, 50
Rockefeller Plaza, 2nd Floor, New York, New York, 10020, as tenant (in such
capacity, “Tenant”).

W I T N E S S E T H :

WHEREAS, Landlord and The New York Times Building LLC (“NYTB”) entered into that
certain Agreement of Lease dated as of December 12, 2001, as amended by letter
dated April 8, 2004 (the “Initial Ground Lease”), with respect to certain land
and improvements more particularly described in the Initial Ground Lease, a
memorandum of which was recorded October 24, 2003 in the Office of the City
Register of the City of New York (the “Office of the City Register”) as CRFN
2003000433122;

WHEREAS, NYTB, as sublandlord, entered into that certain Agreement of Sublease
dated as of December 12, 2001 made by and between NYTB, as sublessor, and NYT
Real Estate Company LLC (“NYTREC”), as sublessee, (as assigned by Lease
Assignment dated as of August 15, 2006 made by NYTB, as assignor, to Landlord,
as assignee) and recorded in the Office of the City Register (New York County)
on October 24, 2003 as CRFN 2003000433125; as assigned by The New York Times
Building LLC to Landlord pursuant to Lease Assignment dated August 15, 2006 and
recorded in the Office of the City Register (New York County) on November 20,
2006 as CRFN 2006000644732; as amended by First Amendment to Agreement of
Sublease dated as of August 15, 2006 and recorded in the Office of the City
Register (New York County) on November 20, 2006 as CRFN 2006000644735; Second
Amendment to Agreement of Sublease dated as of January 29, 2007 and recorded in
the Office of the City Register (New York County) on February 22, 2007 as CRFN
2007000100157; Third Amendment to Agreement of Sublease dated as of March 6,
2009 and recorded in the Office of the City Register (New York County) on
March 12, 2009 as CRFN 2009000072454; and Fourth Amendment to Agreement of
Sublease dated as of March 6, 2009 and recorded in the Office of the City
Register (New York County) on July 9, 2009 as CRFN 2009000209142, which
Severance Lease has been assigned to Tenant as part of a sale-leaseback
financing pursuant to Assignment and Assumption of Sublease dated as of March 6,
2009 made by and between NYTREC, as assignor, and Tenant as assignee and
recorded in the Office of the City Register (New York County) on March 12, 2009
as CRFN 2009000072464 (collectively, the “NYTC Sublease”); and

WHEREAS, Landlord and Tenant desire to amend the NYTC Sublease for the purposes
hereinafter set forth.

NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows:

1. Definitions. All capitalized terms used herein without definition shall have
the meanings ascribed to them in the NYTC Sublease.



--------------------------------------------------------------------------------

2. Definitions. (a) The defined term “Recognized Mortgagee” in the NYTC Sublease
is hereby deleted in its entirety and replaced with the following:

“Recognized Mortgagee” means (A) the holder of a Recognized Mortgage or (B) if
the Recognized Mortgage has been collaterally assigned to a Lending Institution,
the collateral assignee of such Recognized Mortgage, provided that the mortgagee
collaterally assigning the Recognized Mortgage has sent notice of such
collateral assignment in substantially the form attached hereto as Exhibit A.

(b) Each of the following mortgages shall be deemed to be a “Recognized
Mortgage” for all purposes under the NYTC Sublease: (1) that certain Mortgage,
Security Agreement and Fixture Filing dated as of March 6, 2009 from NYT Real
Estate Company LLC in favor of New York State Urban Development Corporation,
d/b/a Empire State Development Corporation, a corporate governmental agency of
the State of New York constituting a political subdivision and public benefit
corporation, as co-mortgagee and 620 Eighth Lender NYT (NY) Limited Partnership,
as co-mortgagee, and recorded in the Office of the Register of the City of New
York, New York County on March 12, 2009 as CRFN 2009000072460, as assigned by
New York State Urban Development Corporation, d/b/a Empire State Development
Corporation to 620 Eighth Lender NYT (NY) Limited Partnership pursuant to
Assignment of Mortgage, Security Agreement and Fixture Filing dated as of
March 6, 2009 and recorded in the Office of the Register of the City of New
York, New York County on March 12, 2009 as CRFN 2009000072462; as amended by
Amendment to Mortgage, Security Agreement and Fixture Filing dated as of
March 6, 2009 between NYT Real Estate Company LLC and 620 Eighth Lender NYT (NY)
Limited Partnership, recorded in the Office of the Register of the City of New
York, New York County on July 9, 2009 as CRFN 2009000209146; and as further
amended by Second Amendment to Mortgage, Security Agreement and Fixture Filing
dated as of the date hereof and to be recorded in the Office of the Register of
the City of New York, New York County; and (2) that certain Wrap-Around
Mortgage, Assignment of Rents, Security Agreement and Fixture Filing dated as of
March 6, 2009 made by NYT Real Estate Company LLC in favor of 620 Eighth NYT
(NY) Limited Partnership and New York State Urban Development Corporation d/b/a
Empire State Development Corporation, as co-mortgagee, in the maximum principal
sum of $250,000,000.00 and recorded on March 12, 2009 in the Office of the City
Register of the City of New York as CRFN # 2009000072461; as assigned by New
York State Urban Development Corporation d/b/a Empire State Development
Corporation to Landlord pursuant to Assignment of Wrap-Around Mortgage,
Assignment of Rents, Security Agreement and Fixture Filing dated as of March 6,
2009 and recorded on March 12, 2009 in the Office of the City Register of the
City of New York as CRFN #2009000072463; as amended by Amendment to Wrap-Around
Mortgage, Assignment of Rents, Security Agreement and Fixture Filing dated as of
March 6, 2009 and recorded on July 9, 2009 in the Office of the City Register of
the City of New York as CRFN #2009000209146; and as further amended by Second
Amendment to Mortgage, Security Agreement and Fixture Filing dated as of the
date hereof and to be recorded in the Office of the Register of the City of New
York, New York County.

4. Execution of New Lease. Section 31.6(a) of the Severance Lease is hereby
deleted in its entirety and replaced with the following:

“(a) Notice of Termination. If this Lease is terminated due to an Event of
Default or upon the rejection or disaffirmance of this Lease pursuant to the
United States Bankruptcy Code or any other law affecting creditor’s rights,
Landlord shall, as soon as practicable thereafter, give notice of such
termination to each Recognized Mortgagee. Such notice shall set forth in
reasonable detail a description of all defaults, to the actual knowledge of
Landlord, in existence at the time this Lease was terminated.”



--------------------------------------------------------------------------------

5. Consensual Termination of Lease. So long as a Recognized Mortgage is in force
and effect, Landlord and Tenant shall not consent to terminate the Severance
Lease without the consent of the Recognized Mortgagee and any such
attempted consensual termination shall be null and void; provided, however, that
the foregoing shall not apply to any termination right contained in Article
XI, Article XII or Section 31.2(b) of the Severance Lease.

6. Recording. Landlord and Tenant agree that Tenant shall cause this Amendment
to be recorded and that Tenant shall pay any transfer, mortgage recording or
similar taxes that may be payable as a result of this Amendment.

7. No Other Amendments. As modified by this Amendment, the NYTC Sublease remains
in full force and effect.

8. General. This Amendment shall inure the benefit of and be binding upon the
parties and their respective heirs, successors and assigns. This Amendment may
be executed in two or more counterparts and by facsimile each of which shall be
deemed an original, but all of which together shall constitute one and the same
instrument.

[the remainder of this page is intentionally blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Landlord and Tenant have executed this Amendment as of the
day and year first written above.

 

LANDLORD: 42ND ST. DEVELOPMENT PROJECT, INC., as Landlord By:  

/s/ Naresh Kapadia

  Name:   Naresh Kapadia   Title:   Assistant Vice President TENANT: 620 EIGHTH
NYT (NY) LIMITED PARTNERSHIP, a Delaware limited partnership By: 620 EIGHTH GP
NYT (NY) LLC, a Delaware limited liability company, its general partner By:
CPA:17 LIMITED PARTNERSHIP, a Delaware limited partnership, its sole member By:
CORPORATE PROPERTY ASSOCIATES 17 – GLOBAL INCORPORATED, a Maryland corporation,
its general partner By:  

/s/ Jason E. Fox

  Name:   Jason E. Fox   Title:   Executive Director

The undersigned hereby consents and agrees to this Amendment and the Fourth
Amendment to Agreement of Sublease dated as of March 6, 2009:

 

NYT REAL ESTATE COMPANY LLC By:  

/s/ Kenneth Richieri

  Name:   Kenneth Richieri   Title:   Manager



--------------------------------------------------------------------------------

ACKNOWLEDGMENTS

 

STATE OF NEW YORK   )     )  

ss.:

COUNTY OF NEW YORK   )  

On the 27th day of August in the year 2009, before me, the undersigned, a Notary
Public in and for said State, personally appeared Naresh Kapadia, personally
known to me or proved to me on the basis of satisfactory evidence to be the
individual whose name is subscribed to the within instrument and acknowledged to
me that he executed the same in his capacity, and that by his signature on the
instrument, the individual, or the person upon behalf of which the individual
acted, executed the instrument.

 

/s/ John Pappano

Notary Public

 

STATE OF NEW YORK   )     )  

ss.:

COUNTY OF NEW YORK   )  

On the 27th day of August in the year 2009, before me, the undersigned, a Notary
Public in and for said State, personally appeared Jason E. Fox, personally known
to me or proved to me on the basis of satisfactory evidence to be the individual
whose name is subscribed to the within instrument and acknowledged to me that he
executed the same in his capacity, and that by his signature on the instrument,
the individual, or the person upon behalf of which the individual acted,
executed the instrument.

 

/s/ Winston C. Smith

Notary Public



--------------------------------------------------------------------------------

STATE OF NEW YORK   )     )  

ss.:

COUNTY OF NEW YORK   )  

On the 26th day of August in the year 2009, before me, the undersigned, a Notary
Public in and for said State, personally appeared Kenneth Richieri, personally
known to me or proved to me on the basis of satisfactory evidence to be the
individual whose name is subscribed to the within instrument and acknowledged to
me that she executed the same in her capacity, and that by her signature on the
instrument, the individual, or the person upon behalf of which the individual
acted, executed the instrument.

 

/s/ Ellen Herb

Notary Public



--------------------------------------------------------------------------------

Exhibit A

Form of Notice

 

[TENANT]    [EXISTING MORTGAGEE]

                         , 20    

42nd St. Development Project, Inc.

c/o Empire State Development Corporation

42nd Street Development Project

633 Third Avenue

New York, New York 10017

 

Re: Agreement of Sublease dated as of December 12, 2001 made by and between The
New York Times Building LLC, as sublessor, and 620 Eighth NYT (NY) Limited
Partnership (together with its successors and/or assigns “Tenant”), as
sublessee; as assigned by Lease Assignment dated as of August 15, 2006 made by
New York Times Building LLC, as assignor, to 42ND St. Development Project, Inc.
(together with its successors and/or assigns, “Landlord”), as assignee
(collectively and as amended from time to time, the “Severance Lease”)

Dear Sir/Madam:

In connection with a loan from [                    ] (together with its
successors and or assigns, “Pledgee”) to [                    ] (“Existing
Mortgagee”), which loan is secured by a pledge of the Existing Mortgagee’s
interests in the existing mortgage encumbering the Tenant’s interest in the
Severance Lease, Existing Mortgagee and Tenant each hereby confirm to Landlord
(i) that all of Existing Mortgagee’s respective right and interest, including,
without limitation, as a Recognized Mortgagee under the Severance Lease has been
collaterally assigned to Pledgee, (ii) that Pledgee is a Lending Institution (as
defined in the Severance Lease), (iii) that Landlord is obligated to deal only
with and give notices only to Pledgee and not Existing Mortgagee and (iv) that
Pledgee is entitled to take all actions which the Recognized Mortgagee is
entitled to take. In accordance with the foregoing, Pledgee shall have the sole
power and authority to exercise any of the rights afforded a “Recognized
Mortgagee” under the Severance Lease, and all the provisions thereunder inuring
to the benefit of a “Recognized Mortgagee” shall run solely in favor of Pledgee
to the exclusion of the Existing Mortgagee. Until such time as Landlord shall
receive written notice from Pledgee that Pledgee is assigning its interest as
Recognized Mortgagee to the Existing Mortgagee, the Existing Mortgagee shall
have no right, power or authority as a “Recognized Mortgagee” under the
Severance Lease and Landlord shall be free to ignore any notice or claim by any
of the Existing Mortgagee to the contrary.

Tenant and Existing Mortgagee shall jointly and severally indemnify, defend and
hold harmless Landlord and its successors and assigns (collectively, the
“Indemnified Parties”) from and against any and all liabilities (statutory or
otherwise), obligations, claims, damages, penalties, causes of action, costs and
expenses (including, without limitation, reasonable attorneys’ fees and
disbursements), losses and injuries of every kind and nature whatsoever,
including the costs of enforcing this agreement actually incurred by, imposed
upon or suffered by the Indemnified Parties, or any one or more of them, by
reason of, caused by, arising out of, in connection with or resulting from
Landlord’s reliance on the direction from Tenant and Existing Mortgagee
contained in this agreement.



--------------------------------------------------------------------------------

Please indicate your agreement with the terms of this agreement by
countersigning where indicated below. Delivery of signed copies of this letter
by fax or by electronic mail shall be as effective as delivery of signed
originals. This letter may be executed and delivered in counterparts.

 

[TENANT]     [EXISTING MORTGAGEE] By:  

 

    By:  

 

Name:       Name:   Title:       Title:   ACKNOWLEDGED AND AGREED:      
[LANDLORD]       By:  

 

      Name:         Title:        